Exhibit 10.1

SIXTH MODIFICATION AGREEMENT

BY THIS SIXTH MODIFICATION AGREEMENT, made and entered into as of the 15th day
of June, 2007, STAR BUFFET, INC., a Delaware corporation, whose address is 1312
N. Scottsdale Road, Scottsdale, AZ 85257 (hereinafter called “Borrower”), and
M&I MARSHALL & ILSLEY BANK, a banking corporation organized and existing under
the laws of the State of Wisconsin, whose address is One East Camelback Road,
P.O. Box 11856, Phoenix, Arizona 85061-1856 (hereinafter called “Lender”),
confirm and agree as follows:

SECTION 1.         RECITALS

1.1           Borrower and Lender entered into a Loan Agreement dated October
28, 2003 (as modified by the Prior Modifications, defined below, the “Loan
Agreement”), which provided for a revolving line of credit by Lender to Borrower
in the amount of $3,000,000.00 (the “Loan”), all upon the terms and conditions
contained therein.

1.2           The Loan is evidenced by a Promissory Note (Revolving Note) dated
October 28, 2003 executed by Borrower, payable to the order of Lender, in the
principal amount of $3,000,000.00 (as modified by the Prior Modifications, the
“Note”).

1.3           Borrower and Lender have entered into a Modification Agreement,
dated October 31, 2004, a Second Modification Agreement, dated February 1, 2005,
a Third Modification Agreement, dated July 1, 2005, a Fourth Modification
Agreement, dated January 13, 2006, and a Fifth Modification Agreement, dated May
24, 2006 (the “Prior Modifications”).

1.4           The Loan Agreement, the Note, the Prior Modifications, this
Agreement and all other documents and instruments evidencing or executed and
delivered in connection with the Loan, together with all modifications and
amendments thereto and any documents required herein, are hereinafter
collectively called the “Loan Documents.”

1.5           Borrower and Lender desire to modify the Loan and the Loan
Documents as set forth herein.

SECTION 2.         LOAN AGREEMENT

2.1           The definition of Termination Date in Section 2.1 of the Loan
Agreement is hereby amended to read as follows:

“Termination Date shall mean June 15, 2008; provided, however, upon the request
of Borrower, such date may be extended in writing by Lender in its sole and
absolute discretion.”

2.2           Section 9.13(b) of the Loan Agreement is hereby amended to read:


--------------------------------------------------------------------------------


“(b) Total Funded Debt to EBITDA to be greater than 2.75 to 1.00.”

2.3           Section 9.11 of the Loan Agreement is hereby amended to read as
follows:

“9.11       Capital Expenditures:  Incur, in any fiscal year, Capital
Expenditures in excess of $4,500,000.00 for Borrower and all Subsidiaries.”

2.4           Simultaneous with the execution of this Sixth Modification,
Borrower will provide Lender with (i) a fully executed debt subordination
agreement in form acceptable to Lender in its sole discretion subordinating all
present and future indebtedness of Borrower Robert Wheaton and Suzanne Wheaton
to all present and future indebtedness of Borrower to Lender, and (ii) evidence
satisfactory to Lender that the original documents evidencing the subordinated
debt have been marked with appropriate restrictive legends.

SECTION 3.         LOAN FEE

3.1           Upon the execution of this Agreement, Borrower shall pay to Lender
a non-refundable fully earned loan fee in the amount of $10,000.00.

SECTION 4.         OTHER MODIFICATIONS, RATIFICATIONS AND AGREEMENTS

4.1           All references to the Loan Agreement in the other Loan Documents
are hereby amended to refer to the Loan Agreement as hereby amended.

4.2           All references to any Loan Document in the other Loan Documents
are hereby amended to refer to that Loan Document as hereby amended.

4.3           Borrower acknowledges that the indebtedness evidenced by the Loan
Documents is just and owing, that the balance thereof is correctly shown in the
records of Lender as of the date hereof, and Borrower agrees to pay the
indebtedness evidenced and secured by the Loan Documents, according to the terms
thereof, as herein modified.

4.4           Borrower hereby reaffirms to Lender each of the representations,
warranties, covenants and agreements of Borrower set forth in the Loan
Documents, with the same force and effect as if each were separately stated
herein and made as of the date hereof.

4.5           All terms, conditions and provisions of the Loan Documents are
continued in full force and effect and shall remain unaffected and unchanged
except as specifically amended hereby.  Borrower hereby ratifies, reaffirms,
acknowledges, and agrees that the Loan Documents, as amended hereby, represent
valid, enforceable and collectible obligations of Borrower, and that there are
no existing claims, defenses, personal or otherwise, or rights of setoff
whatsoever with respect to any of these documents or instruments.  Borrower
further acknowledges and represents that no event has occurred and no condition
exists that, after notice or lapse of time, or both, would constitute a default
under this Agreement or any Loan Document.

2


--------------------------------------------------------------------------------


4.6           The Loan Documents, as amended hereby, are hereby ratified and
reaffirmed by Borrower, and Borrower specifically acknowledges the validity and
enforceability thereof.

SECTION 5.         GENERAL

5.1           The modifications contained herein shall not be binding upon
Lender until Lender shall have received all of the following:

(a)           An original of this Agreement fully executed by the Borrower;

(b)           If Borrower is a corporation, partnership or trust, such
resolutions or authorizations and such other documents as Lender may require
relating to the existence and good standing of that corporation, partnership or
trust, and the authority of any person executing this Agreement or other
documents on behalf of that corporation, partnership or trust.

(c)           Receipt by Lender of the loan fee required by this Agreement.

(d)           Receipt by Lender of the document and evidence required in Section
2.4 of this Sixth Modification.

5.2           Borrower shall execute and deliver such additional documents and
do such other acts as Lender may reasonably require to fully implement the
intent of this Agreement.

5.3           Borrower shall pay all costs and expenses, including, but not
limited to, attorneys’ fees incurred by Lender in connection herewith, whether
or not all of the conditions described in Paragraph 4.1 above are satisfied. 
Lender, at its option, but without any obligation to do so, may advance funds to
pay any such costs and expenses that are the obligation of the Borrower, and all
such funds advanced shall bear interest at the highest rate provided in the
Note, shall be due and payable upon demand and shall be secured by all of the
Loan Documents.

5.4           Notwithstanding anything to the contrary contained herein or in
any other instrument executed by Borrower or Lender, or in any other action or
conduct undertaken by Borrower or Lender on or before the date hereof, the
agreements, covenants and provisions contained herein shall constitute the only
evidence of Lender’s consent to modify the terms and provisions of the Loan
Documents.  Accordingly, no express or implied consent to any further
modifications involving any of the matters set forth in this Agreement or
otherwise shall be inferred or implied by Lender’s execution of this Agreement. 
Further, Lender’s execution of this Agreement shall not constitute a waiver
(either express or implied) of the requirement that any further modification of
the Loan or of the Loan Document shall require the express written approval of
Lender; no such approval (either express or implied) has been given as of the
date hereof.

5.5           Notwithstanding this or any prior forbearance, actual or implied,
of any nature by Lender, time is hereby declared to be of the essence hereof, of
the Loan, of all Loan Documents, and Lender requires, and Borrower agrees to,
strict performance of each and every covenant, condition, provision and
agreement hereof and of all Loan Documents.

3


--------------------------------------------------------------------------------


5.6           This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their heirs, personal representatives,
successors and assigns.

5.7           This Agreement is made for the sole protection and benefit of the
parties hereto, and no other person or entity shall have any right of action
hereon.

5.8           This Agreement shall be governed by and construed according to the
laws of the State of Arizona.

IN WITNESS WHEREOF, these presents are executed as of the date indicated above.

 

STAR BUFFET, INC., a Delaware corporation

 

 

 

By:

 /s/ Robert E. Wheaton

 

 

Name: Robert E. Wheaton

 

Its: President

 

BORROWER

 

 

 

 

 

M&I MARSHALL & ILSLEY BANK, a banking corporation organized and existing under
the laws of the State of Wisconsin

 

 

 

By:

/s/ Gregory C. Recker

 

 

Name: Gregory C. Recker

 

Its: SVP

 

 

 

By:

/s/ John G. Barry

 

 

Name: John G. Barry

 

Its: SVP

 

LENDER

 

4


--------------------------------------------------------------------------------